1
2
3
4
5                                                                       JS-6
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11
     PEOPLES SAUSAGE COMPANY,                     CASE NO. 2:18-cv-10531-SJO-JEM
12   INC.,
                                                  [PROPOSED] ORDER GRANTING
13                  Plaintiff,                    PLAINTIFF’S UNOPPOSED
                                                  MOTION TO REMAND
14         vs.
                                                  DATE:        February 19, 2019
15   BUFFALO WALLOW, LLC, a                       TIME:        10 a.m.
     Montana limited liability Company,           CTRM:        10c
16   d/b/a Montrail Bison, and STEVE
     KILLORN, an individual and DOES
17   1 to 25,                                     Hon. S. James Otero
18                  Defendants.
19   ______________________________
20   AND RELATED COUNTERCLAIM
21
22         Having considered Plaintiff and Counter-Defendant’s unopposed Motion to
23   Remand (“Motion”), and good cause appearing, the Court hereby GRANTS
24   Plaintiff’s Motion and ORDERS this action remanded to state court forthwith.
25         IT IS SO ORDERED.
26
                      8
     DATED: February ____, 2019
27                                                Hon. S. James Otero
28

                  [PROPOSED] ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION TO REMAND
